Filed 11/10/22 P. v. Nguyen CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049094
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1906750)

             v.

 TONY KIM NGUYEN,

             Defendant and Appellant.
         Tony Kim Nguyen appeals from a judgment entered after he pleaded no contest to
being a felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1)),1 carrying a
concealed firearm in a vehicle (§ 25400, subd. (a)(1)), possession of ammunition by a
prohibited person (§ 30305, subd. (a)(1)), and misdemeanor possession of a controlled
substance (Health & Saf. Code, § 11350, subd. (a)). Nguyen contends that the trial court
erred in denying his motion, made under section 1538.5, to suppress evidence seized
during the search of his vehicle. We conclude that the officers did not have probable
cause to search his vehicle, and therefore we reverse and remand for further proceedings.
                              I. FACTS AND PROCEDURAL BACKGROUND
         On the evening of November 4, 2018, San Jose Police Officer Brandon German
conducted an enforcement stop on a car driven by Nguyen after German observed




         1
             Undesignated statutory references are to the Penal Code.
expired registration tags. Officer Ronald Hisatomi, who was following German in a
separate patrol car, also participated in the traffic stop.2
       In response to German’s signaling, Nguyen pulled into a parking lot. As German
walked up to the driver’s side of the car, he could smell burnt marijuana. Nguyen, who
was the driver of the car, immediately handed German his driver’s license. There was a
passenger in the front of the car, and she also provided German with her driver’s license.
       German returned to his patrol car to conduct a records check, then he re-
approached and asked if there was anything illegal in the car. In response, Nguyen held
up a jar with marijuana inside it. It was a small jar with a closed lid. German believed
that Nguyen was transporting marijuana illegally because the jar did not appear to him to
be a sealed package issued by a cannabis dispensary. German asked Nguyen for consent
to search the car, but Nguyen declined. German then told Nguyen to step out of the car,
and when he did, German saw a “green leafy-like substance” on the seat and a “vape
pen” in the center console.
       As Nguyen stepped out of the car, German smelled the same odor of marijuana,
which he characterized as a “burnt marijuana” smell, that he had noticed when he first
approached the vehicle. German was aware of the difference in smell between marijuana
vapor and marijuana smoke, and what he smelled during the traffic stop was not
marijuana vapor. Hisatomi walked up to Nguyen as he exited the car and told Nguyen
that he could smell marijuana as he approached the car.
       After Nguyen exited the car, German announced that he was going to search the
vehicle. German then instructed the passenger to exit the car, and as he patted her down
German asked, “were you guys smoking in the car now?” When the passenger replied,
“no,” German responded, “it just smells like that from before or what?”



       2
        The facts of the search are taken from the suppression hearing, where the sole
witnesses were German and Hisatomi.

                                                2
       German searched under the passenger seat and found two clear baggies containing
cocaine. The officers handcuffed Nguyen and the passenger, then conducted a further
search of car, during which they discovered a semiautomatic gun and ammunition under
the driver’s seat.
       Nguyen was charged in a criminal information with four charges related to the
firearm and cocaine recovered during the search of his vehicle. After the information
was filed, Nguyen filed a motion under section 1538.5 to suppress evidence seized during
the search of his car. In denying the motion, the trial court pointed to the footage from
the body-worn cameras and noted that both officers independently stated that they
smelled burnt marijuana. The court stated that it was reasonable for the officers to
conclude, based on this odor of burnt marijuana, that there would be more items in the car
of an illegal nature, and thus there was probable cause to search the car.
       After the denial of the suppression motion, Nguyen pleaded no contest to all four
counts in the information. The court placed Nguyen on probation for a two-year term,
and ordered him to serve 188 days in custody. Nguyen filed a timely notice of appeal
from the order denying the motion to suppress.
                                      II. DISCUSSION
       On appeal, Nguyen argues that the warrantless search of his vehicle was unlawful
because there were insufficient facts to support the trial court’s conclusion that the search
was supported by probable cause. The People contend that the search was lawful because
the totality of circumstances gave rise to a fair probability that Nguyen’s car contained
contraband or evidence of unlawful marijuana use or possession.
       A.      Standard of Review
       In reviewing the trial court’s ruling on a motion to suppress, we defer to the trial
court’s findings, express or implied, where supported by substantial evidence. (People v.
Brown (2015) 61 Cal.4th 968, 975.) In determining whether the search or seizure was



                                              3
reasonable on the facts found by the trial court, we exercise our independent judgment.
(People v. McDonald (2006) 137 Cal.App.4th 521, 529.)
       B.     Analysis
       The trial court denied the motion to suppress, concluding that under the facts of
this case, the officers had probable cause to search the vehicle. We conclude, based upon
our independent review, that the trial court erred in denying the motion to suppress.
       A warrantless search is unlawful under the Fourth Amendment unless is falls
within one of the specifically established and well-delineated exceptions. (Katz v. United
States (1967) 389 U.S. 347, 357.) The automobile exception allows a warrantless search
of a vehicle where an officer has probable cause to believe it contains evidence of a
criminal activity or contraband. (People v. Evans (2011) 200 Cal.App.4th 735, 753.)
Probable cause to search exists “where the known facts and circumstances are sufficient
to warrant a [person] of reasonable prudence in the belief that contraband or evidence of
crime will be found.” (Ornelas v. United States (1996) 517 U.S. 690, 696.) In evaluating
whether a reasonable officer would have probable cause to search, we consider the
totality of the circumstances. (People v. Lee (2019) 40 Cal.App.5th 853, 862.)
       Before the passage of Proposition 64, an officer’s observation of the odor of
marijuana or the presence of less than one ounce of marijuana could provide probable
cause to search a vehicle. (See People v. Waxler (2014) 224 Cal.App.4th 712, 719-720.)
In 2016, the voters passed Proposition 64, the Control, Regulate and Tax Adult Use of
Marijuana Act, which legalized the possession of up to 28.5 grams of non-concentrated
cannabis and 8 grams of concentrated cannabis by individuals 21 or older. (Health &
Saf. Code, § 11362.1, subd. (a)(1) & (a)(2).) Subdivision (c) of the statute provides that
“[c]annabis and cannabis products involved in any way with conduct deemed lawful by
this section are not contraband nor subject to seizure, and no conduct deemed lawful by
this section shall constitute the basis for detention, search, or arrest.” (Health & Saf.
Code, § 11362.1, subd. (c).)

                                              4
       But while the lawful possession of cannabis and lawful conduct under the statute
may not constitute the basis for a search, “this provision does not apply when the totality
of the circumstances gives rise to a fair probability that an existing cannabis regulation
was violated when the search occurred.” (Blakes v. Superior Court (2021) 72
Cal.App.5th 904, 911 (Blakes).) After the passage of Proposition 64, it remains unlawful
to smoke or ingest cannabis while driving a vehicle. (Health & Saf. Code, § 11362.3,
subd. (a)(7).) Possessing an open container or open package of cannabis products while
driving or riding as a passenger in a vehicle is prohibited. (Id., subd. (a)(4).) Vehicle
Code section 23222, subdivision (b)(1) similarly prohibits a person who is driving from
having “in their possession on their person . . . a receptacle containing cannabis or
cannabis products . . . which has been opened or has a seal broken, or loose cannabis
flower not in a container.” It is also unlawful to drive under the influence of “any drug,”
including cannabis. (Veh. Code, § 23152, subd. (f).)
       Here, the odor of burnt marijuana, coupled with the presence of a lawful amount
of marijuana, did not justify the warrantless search of the car.
       First, since the passage of Proposition 64, courts have held that “the lawful
possession of marijuana in a vehicle does not provide probable cause to search the
vehicle.” (People v. Hall (2020) 57 Cal.App.5th 946, 948 (Hall).) The People do not
argue that the jar of marijuana possessed by Nguyen was unlawful on the basis that it was
unsealed or because its contents exceeded the amount made legal for possession under
Proposition 64, and indeed, no evidence was presented to support either of these theories.
Instead, the People contend that Nguyen’s presentation of the sealed jar of marijuana in
response to German’s question as to whether he had “anything illegal” in the car is
relevant to the probable cause analysis because it shows that Nguyen believed his
possession of the marijuana was illegal. But the People have provided no support to
explain why Nguyen’s belief that his possession of the jar of marijuana might be
unlawful is relevant to the probable cause analysis. We therefore decline to consider

                                              5
Nguyen’s presentation of the jar of marijuana as relevant to the question of whether there
was probable cause to search his vehicle under the automobile exception.
       Second, the odor of burnt marijuana detected by the officers was not enough to
provide probable cause to search the car. The trial court here concluded that the odor of
burnt marijuana supported the reasonable inference that there “may be more in the car of
an illegal nature to allow the search of the car.” This ruling is in conflict with persuasive
appellate cases that have considered whether the odor of marijuana, coupled with a lawful
amount of marijuana, justifies a warrantless search.
       In Blakes, a police officer stopped a car based on a tinted windows violation and
discovered that the defendant was driving on a suspended license. (Blakes, supra, 72
Cal.App.5th at p. 908.) When the officer contacted the defendant, he smelled the odor of
burnt marijuana coming from the car, but he did not know if the odor was of freshly burnt
marijuana. (Id. at p. 908.) The officer told the defendant he was going to search the car
because he had smelled burnt marijuana, although he had no information indicating the
defendant was impaired or how recently the defendant had smoked marijuana. (Id. at
p. 909.) During the search of the car, the officer first found a burnt marijuana cigarette
sticking out of a trash receptacle in the center console, and then additional marijuana
cigarettes, a digital scale, and a handgun. (Ibid.)
       On a mandamus petition filed after the trial court denied his suppression motion,
the appellate court granted relief, concluding that there was insufficient probable cause to
support the warrantless search under the automobile exception. (Blakes, supra, 72
Cal.App.5th at p. 913.) The court stated that there were two possible illegal uses of
marijuana that could have supported probable cause to believe that a crime was being
committed: driving under the influence of marijuana, and driving with an open container.
(Id. at p. 912.) The court noted that the prosecution had presented no evidence that the
defendant was impaired or that the officers had observed an open container before
searching the car. (Ibid.) Notably, the court added that “[t]he smell of burnt marijuana in

                                              6
a car, where there is no indication it had been recently smoked within, cannot by itself
provide probable cause of driving under the influence.” (Ibid.)
       Here, the trial court made an implied finding that the marijuana smell was recent,
but this was not a reasonable inference based on the evidence presented. As was the case
in Blakes, there was no additional evidence to support a theory that Nguyen or his
passenger had recently smoked in the car: there was no evidence of smoke coming from
the car, or other indicia of recent smoking, such as ashes, lighters, matches, or partially-
burnt marijuana cigarettes. Although German observed a vape pen3 in the car before he
searched it, he also stated that what he smelled was not marijuana vapor, so the presence
of the vape pen does not support the conclusion of recent marijuana use in the car. Thus,
because the evidence did not support an inference that marijuana “had been recently
smoked within” the car, the burnt smell of marijuana was not enough “by itself” to
provide probable cause to search the car under the automobile exception. (Blakes, supra,
72 Cal.App.5th at pp. 912-913.)
       The appellate court in People v. Johnson (2020) 50 Cal.App.5th 620 (Johnson)
also determined that the smell of marijuana, along with a closed baggie of marijuana, did
not justify a warrantless search of a vehicle. In Johnson, officers approached a parked
car that had a missing registration tag. As an officer neared the vehicle, he smelled the
odor of marijuana, and he saw in plain view on the center console a knotted clear baggie
containing a small amount of marijuana. (Id. at p. 627.) On appeal from the denial of
Johnson’s suppression motion, the court first concluded that the knotted baggie was not
an open container under Health & Safety Code section 11362.3, subdivision (a)(4). (Id.
at p. 634.) Turning to the odor of marijuana, the court observed that because there was


       3
         The People characterize this device as a “vape pen,” while Nguyen calls it a
“vape battery.” This distinction does not affect our analysis. What is clear is that the
officer saw some form of a vape pen—either partial or whole—but it did not have a THC
vapor cartridge attached to it.

                                              7
no evidence presented about the connection between the smell of marijuana and the
likelihood of finding an open container, evidence related to the marijuana odor “add[ed]
little to the probable cause calculus.” (Ibid.)
       As was the case in Johnson, here there was no connection established between the
smell of burnt marijuana and the likelihood of finding evidence of unlawful conduct
related to marijuana. The People appear to contend that the green leafy substance
German observed on the driver’s seat constitutes evidence that Nguyen possessed an
unlawful open container, but there was no evidence presented at the hearing as to the
quantity of this leafy material or even testimony offered that it was indeed marijuana.
(See Hall, supra, 57 Cal.App.5th at p. 958 [declining to consider loose marijuana leaves
and ash as supporting probable cause to search a vehicle where nothing in the record
indicated that the magistrate considered this material as an open container under Health
& Saf. Code, § 11362.3, subd. (a)(4) or loose cannabis flower under Veh. Code, § 23152,
subd. (f)].) With respect to driving under the influence, there was no evidence that
Nguyen drove erratically, or that he appeared to be impaired, and the officers did not
conduct a DUI investigation.
       Accordingly, because no connection was established between the smell of
marijuana and the likelihood of finding evidence related to unlawful activity, the
marijuana odor here did not support a conclusion that the officers had probable cause to
search the vehicle. The trial court therefore erred in denying Nguyen’s motion to
suppress.
                                     III. DISPOSITION
       The judgment is reversed. The matter is remanded to the trial court with
directions to set aside its order denying the motion to suppress, enter an order granting
the motion, allow defendant to move to withdraw his plea, and conduct further
proceedings consistent with this opinion.



                                              8
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
       Grover, J.




______________________________________
       Danner, J.




H049094
People v. Nguyen